Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 1 of 14 PageID 1918




                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                         JACKSONVILLE DIVISION

    VERNON DIGGS, individually and
    on behalf of those similarly situated,

               Plaintiff,

    v.                                                         CASE NO.: 3:18-cv-00367-MMH-MCR

    OVATION CREDIT SERVICES, INC.,
    a Florida Profit Corporation, TERRY D.
    CORDELL, individually, and AMY
    MYERS, individually,

          Defendants.
    __________________________________/

           DEFENDANTS OVATION CREDIT SERVICE, INC., TERRY D. CORDELL,
           AND AMY MYERS’S RESPONSE OPPOSING PLAINTIFF’S MOTION TO
                        TOLL STATUTE OF LIMITATIONS

               Pursuant to M.D. Fla. Local Rule 3.01, Defendants Ovation Credit Services, Inc.

    (“Ovation”), Terry D. Cordell (“Cordell”), and Amy Myers (“Myers”) (collectively,

    “Defendants”) file their Response opposing Plaintiff, Vernon Diggs’ (“Diggs”) Motion to

    Toll Statute of Limitations (Doc. 84) (the “Motion”). For the reasons discussed herein, as

    well as those raised in Section II(A)(2) of the parties’ Joint Brief on Objections to Proposed

    Class Notice (Doc. 86), this Court should deny Diggs’ Motion.

    I. INTRODUCTION

               For the past 20 months,1 the parties have litigated, inter alia, (1) whether, as he

    alleges, Defendants failed to appropriately pay Diggs overtime in violation of the Fair Labor

    Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”), see Doc. 1 at ¶¶ 30-32, 35, 37, or

    1
        Diggs filed his Complaint and Demand for Jury Trial in this action on March 16, 2018. See Doc. 1.
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 2 of 14 PageID 1919




    (2) whether Ovation’s Credit Analysts (including Diggs) are exempt from overtime

    compensation under the FLSA’s retail or service establishment exemption, 29 C.F.R. §

    207(i). See Doc. 12 at p. 3, ¶ A. Those efforts included Diggs filing an Expedited Motion to

    Conditionally Certify Collective Action and Facilitate Notice to Potential Class Members

    (the “Certification Motion”) (Doc. 25) through which Diggs sought to represent a putative

    class of Ovation’s inside sales representatives.2 On October 31, 2018, Defendants filed their

    response opposing Plaintiff’s Motion. See Doc. 30. The Court subsequently granted Diggs

    leave to file a Reply to Defendants’ response. See Doc. 35. Briefing on Diggs’ Certification

    Motion was not completed until December 11, 2018. See Docs. 36-41. The Court entered an

    Order on September 25, 2019 granting Diggs’ Certification Motion.3

             Now, approximately 14 months after filing his Certification Motion, Diggs seeks an

    Order tolling that statute of limitations for potential FLSA claims for future opt-in plaintiffs.

    See Doc. 84. However, no basis exists for invoking this Court’s equitable authority to toll the

    limitation period for speculative FLSA claims. District courts within the Eleventh Circuit

    regularly deny requests to toll the FLSA’s statute of limitation where, as here, the only

    “extraordinary circumstances” advanced are generalized notions of prejudice to putative class

    members and dissatisfaction over the length of time a court takes to rule on a conditional

    certification motion. This Court should join again with the numerous district courts in the


    2
      Diggs filed his Certification Motion with the Court on September 26, 2018 – more than six months after
    instituting the above styled lawsuit. See Docs. 1, 25.
    3
      In granting Diggs’ Certification Motion, the Court directed the parties to file for the Court’s consideration (a)
    a joint proposed class notice form for distribution to the putative class, and/or (b) a joint brief concerning any
    remaining objections the Parties might have to the proposed class notice. Doc. 77 at p. 17. At parties’ request,
    the Court extended that filing deadline multiple times. See Docs. 79, 83. The parties have since filed their Joint
    Brief on Objections to Proposed Class Notice and proposed class documents with the Court on November 22,
    2019. See Docs. 86, 86-1.
                                                            2
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 3 of 14 PageID 1920




    Eleventh Circuit that have rejected arguments similar to those Diggs offers here and deny

    Diggs’ Motion.

    II. LEGAL ARGUMENT

         A. Equitable Tolling Standards

              “‘Equitable tolling’ is the doctrine under which plaintiffs may sue after the statutory

    time period has expired if they have been prevented from doing so due to inequitable

    circumstances.” Lockwood v. CIS Servs., LLC, No. 3:16-cv-965-J-39PDB, 2018 WL

    85592445, at *2 (M.D. Fla. Jan. 16, 2018) (quoting Czopek v. TBC Retail Group, Inc., No.

    8:14-cv-675-T-36TBM, 2015 WL 12915566, at *1 (M.D. Fla. Aug. 7, 2015)). The Supreme

    Court of the United States has described equitable tolling as “a rare remedy to be applied in

    unusual circumstances, not a cure-all for an entirely common state of affairs.” Wallace v.

    Kato, 549 U.S. 384, 396 (2007). Likewise, “the Eleventh Circuit has provided that

    ‘[e]quitable tolling is an extraordinary remedy which is typically applied sparingly.’”

    Lockwood, 2018 WL 85592445, at *2 (quoting Steed v. Head, 219 F.3d 1298, 1300 (11th Cir.

    2000)).

              Equitable tolling is warranted only when “extraordinary circumstances” exist “that

    are both beyond [the plaintiff’s] control and unavoidable even with diligence.”4 Colson v.


    4
      Diggs suggests that, in addition to the “extraordinary circumstances” test, the Court employ a five-factor test
    formulated by the United States Sixth Circuit Court of Appeals relative to application of equitable tolling. See
    Doc. 84 at p. 5, n. 2. Diggs contends that “Courts throughout the Eleventh Circuit have adopted [that] five
    factor[]” test. Id. However, the Eleventh Circuit cases Diggs cites in his Motion do not support that notion and
    are distinguishable from the circumstances here. For example, in S.R. v. U.S., No. 07-20648-CIV, 2008 WL
    4826090 (S.D. Fla. Nov. 5, 2008), the plaintiff sought to equitably toll the limitations period in 28 U.S.C. §
    2401(b) relative to her claim under the Federal Tort Claims Act. Following trial, and upon consideration of the
    government’s Fed. R. Civ. P. 52(c) motion, the district court acknowledged its prior recognition at the summary
    judgment stage application of the Sixth Circuit’s five-factor test in context of “whether equitable tolling if the
    limitations period in Section 2401(b) is warranted,” but relied on Eleventh Circuit precedent and the
    extraordinary circumstance test in rejecting plaintiff’s equitable tolling argument post-trial. Id. at *5-*9.
                                                            3
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 4 of 14 PageID 1921




    Cableview Commc’n of Jacksonville, Inc., No. 3:09-cv-850-J-34JRK, 2010 WL 11507874, at

    *1 (M.D. Fla. Jan. 20, 2010) (quoting Sandvik v. U.S., 177 F.3d 1269, 1271-72 (11th Cir.

    1999)). “The Eleventh Circuit Court of Appeals ‘has defined ‘extraordinary circumstances’

    narrowly, and ignorance of the law does not, on its own, satisfy the constricted ‘extraordinary

    circumstances’ test.’” Id. (quoting Jackson v. Astrue, 506 F.3d 1349, 1356 (11th Cir. 2007));

    see also Sandvik, 177 F.3d at 1271-72 (citing favorably Miller v. Marr, 141 F.3d 976, 978

    (10th Cir. 1998) for the proposition that “not knowing about the period of limitation until too

    late is not a ground for equitable tolling.”). For example, equitable tolling may be appropriate

    in a case where the defendant misleads the plaintiff into allowing the statute of limitations to

    lapse, the plaintiff has no reasonable way of discovering that he may have had a colorable

    claim during the statutory period, or the plaintiff files a technically deficient pleading but

    otherwise timely and diligently prosecutes his claim. Justice v. U.S., 6 F.3d 1474, 1479 (11th

    Cir. 1993) (internal citations omitted).

             Importantly, the moving party has the burden of showing that extraordinary

    circumstances exist before equitable tolling is warranted. Lockwood, 2018 WL 85592445, at

    *2 (quoting Love v. Phillips Oil, Inc., No. 3:08cv92/MCR/MD, 2008 WL 5157677, at *2

    Likewise, in Chapman v. Fred’s Stores of Tennessee, Inc., No. 2:08-cv-01247-HGD, 2013 WL 1767791, at *1
    (N.D. Ala. Mar. 15, 2013), the plaintiff brought a collective action under the Equal Pay Act, 29 U.S.C. 206(d)
    (“EPA”). In doing so, plaintiff sought to facilitate notice to potential plaintiffs and to toll the limitations period
    for opt-in plaintiffs because of the delay in ruling on the Motion to Facilitate Notice. See id. at *1, *12. Once
    again, the Chapman court recognized the existence of the five-factor test but did not rely on that mechanism in
    recommending the statute of limitations be tolled. See id. at *13-*15. Rather, the Chapman court relied on (1)
    Eleventh Circuit precedent and (2) the distinction between an EPA action and an overtime pay action, reasoning
    that “[w]hile the plaintiffs in Tyson Foods were aware they were working off the clock and not getting paid,
    female ASMs may have been completely unaware that male ASMs may have been paid more, assuming
    arguendo plaintiff’s allegations to be true.” Id. at *14-*15. Accordingly, no reason exists for the Court to stray
    from the applicable standard for equitable tolling in the Eleventh Circuit, i.e., whether a litigant can establish
    “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his
    way.” Lytle v. Lowe’s Home Ctrs., Inc., No. 8:12-cv-1848-T-33TBM, 2014 WL 103463, at *6 (M.D. Fla. Jan.
    10, 2014) (quoting Downs v. McNeil, 520 F.3d 1311, 1324 (11th Cir. 2008)).
                                                              4
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 5 of 14 PageID 1922




    (N.D. Fla. Dec. 9, 2008)); Colson, 2010 WL 11507874, at *1 (quoting Arce v. Garcia, 434

    F.3d 1254, 1261 (11th Cir. 2006)). As discussed herein, Diggs’ Motion fails to satisfy that

    burden.

        B. Diggs’ Motion Should be Denied Because Ordinary Delay in Notice to Potential
           Opt-In Plaintiffs Does Not Justify Equitable Tolling

           A claim for unpaid wages under the FLSA must be brought within two years. 29

    U.S.C. § 255(a). That limitation period may be extended from two to three years if the claim

    is one “arising out of a willful violation.” Id. In a collective action, the individual opt-in

    plaintiff’s claim is considered to have commenced at the time of filing a notice of consent. 29

    U.S.C. §§ 216(b), 256; see also Colson, 2010 WL 11507874, at *2 (recognizing that

    “putative class members’ claims ‘die daily’ until they opt-into [an] action”). As the U.S.

    Court of Appeals for the Eleventh Circuit has recognized, § 256’s opt-in specific deadline

    demonstrates “Congress[’] express[] … concern that an opt-in plaintiff should not be able to

    escape the statute of limitations bearing on his cause of action by claiming that the

    limitations period was tolled by the filing of the original complaint” and “that only a written

    consent to opt-in will toll the statute of limitations on an opt-in plaintiff’s cause of action.”

    Colson, 2010 WL 11507874, at *2 (quoting Grayson v. K Mart Corp., 79 F.3d 1086, 1106

    (11th Cir. 1996)).

           “The Eleventh Circuit has yet to address whether the FLSA’s statute of limitations

    may be equitably tolled for claims of potential opt-in plaintiffs based on a delay in providing

    notice.” Lockwood, 2018 WL 85592445, at *2 (quoting Love, 2008 WL 5157677, at *2).

    While some district courts have indicated that equitable tolling may generally be applied to

    the FLSA’s limitation period in proper circumstances (none of which are present here), see
                                                   5
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 6 of 14 PageID 1923




    e.g., Pendlebury v. Starbucks Coffee Co., No. 04-80521-CIV, 2008 WL 700174, at *3 (S.D.

    Fla. Mar. 13, 2008); Wales v. Jack M. Berry, Inc., 192 F. Supp. 2d 1291, 1301 (M.D. Fla.

    2000), this Court has previously recognized that, in the context of potential opt-in plaintiffs

    in a collective action, “the Grayson decision, the FLSA’s statutory framework, and general

    principles of equitable tolling all strongly counsel against such a result.” Colson, 2010 WL

    11507874, at *2 (joining numerous district courts within the Eleventh Circuit holding that

    “equitable tolling of the statute of limitations for future opt-in plaintiffs is not warranted in an

    ordinary collective action.”). Indeed, “[t]o hold otherwise would be to opine that equitable

    tolling should be granted in every § 216(b) case as a matter of course during the pendency of

    a conditional class certification request, thereby transforming [an] extraordinary remedy into

    a routine, automatic one.” Longcrier v. HL-A Co., Inc., 595 F. Supp. 2d 1218, 1244 (S.D.

    Ala. 2009).

            Diggs’ Motion makes clear that this matter is an ordinary collective action. Diggs

    alleges no malfeasance or that Defendants caused any delay in the timely filing of potential

    opt-in plaintiff claims. Diggs instead suggests that equitable tolling is applicable here

    because putative class members are prejudiced by delay in notification of their right to join

    this action. See Doc. 84 at pp. 3, 10. However, that notion alone is an inadequate basis for

    tolling the FLSA’s statute of limitations. See Colson, 2010 WL 11507874, at *2 (rejecting

    “Plaintiff[‘s] argu[ment] that equitable tolling is warranted because putative class members

    are prejudiced by delay in notification of their right to join this action.”). Accordingly,

    Diggs’ Motion should be denied.




                                                     6
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 7 of 14 PageID 1924




        C. Diggs Motion Should Be Denied Because Potential Opt-in Plaintiffs Were Not
           Victims of Extraordinary Circumstances and Did Not Exercise Due Diligence

           Again, before equitable tolling can be considered, a plaintiff must establish that

    “extraordinary circumstances” exist that are “both beyond [plaintiff’s] control and

    unavoidable with diligence.” Sandvik, 177 F.3d at 1271-72. As discussed herein, Diggs’

    Motion does not identify any truly extraordinary circumstances that would support the tolling

    of the FLSA’s limitation period. Moreover, Diggs has not established that the opt-in

    plaintiffs for whom Diggs seeks to toll the FLSA’s limitation period were reasonably diligent

    in preserving their rights. Thus, equitable tolling is not warranted here.

             1.    No judicial neglect or procedural abnormality occurred here

           In the absence of any truly extraordinary circumstance, Diggs seeks to assign error to

    the Court’s handling of his Certification Motion to justify equitable tolling of putative class

    member claims. See Doc. 84 at p. 10. However, a delay between the filing of a motion for

    class certification and a ruling on the same is not a basis to toll the FLSA’s statute of

    limitations.

           According to Diggs, it took the Court approximately one year to grant his

    Certification Motion. Id. Diggs, however, discounts that nearly three months ran between the

    date Diggs filed his Certification Motion (September 26, 2018) and the date that the matter

    was fully briefed (December 11, 2018). See Docs. 25, 30, 35-41. Diggs also ignores that his

    attempt to have the last word on the matter delayed the ripeness of his Certification Motion

    by 43 days. See Docs. 35-41. Thus, the Court decided the Certification Motion within

    approximately nine and one-half months of Diggs’ Certification Motion being fully briefed.

    This is hardly an unreasonable period of time to consider a request to send a notice to a
                                                    7
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 8 of 14 PageID 1925




    putative class. See Lockwood, 2018 WL 85592445, at *2-*3 (denying equitable tolling

    request based on 10-month pendency of motion for conditional certification); Lytle v. Lowe’s

    Home Ctrs., Inc., No. 8:12-cv-1848-T-33TBM, 2014 WL 103463, at *6-*7 (M.D. Fla. Jan.

    10, 2014) (finding that “it is not ‘extraordinary’ for [a motion for conditional certification] –

    and the issues it addresses – to remain pending for only ten months” and rejecting equitable

    tolling request); Bobbitt v. Broadband Interactive, Inc., No. 8:11-cv-2855-T-MAP, 2012 WL

    2872846, at *2-*4 (M.D. Fla. July 12, 2012) (denying equitable tolling where 13 months

    elapsed between filing motion for conditional certification and subsequent distribution of

    court-authorized class notice); Fiore v. Goodyear Tire & Rubber Co., No. 2:09-cv-843-FtM-

    29SPC, 2011 WL 86743, at *1,*4 (M.D. Fla. Mar. 10, 2011) (finding that plaintiff failed to

    demonstrate extraordinary circumstances for tolling even though motion to certify class was

    pending for nine months); Pendlebury, 2008 WL 700174, at *3 (rejecting argument that

    statute of limitations should be tolled because it took the court six months to rule on the

    motion to certify class and four months to approve the notice to potential class members; cf.

    Gutescu v. Carey Int’l, Inc., No. 01-4026CIV-MARTINEZ, 2004 WL 5333763, at *4 (S.D.

    Fla. Feb. 25, 2004) (tolling the statute of limitations where the plaintiff’s motion to certify

    class was pending for 18 months and required various continuances, discovery, and

    supplemental material) (emphasis added).

           Diggs seeks to establish a position contrary to the foregoing authority by citing case

    law largely from other circuit courts or district courts in other circuits. This method of

    crafting an argument in support of equitable tolling has already been disapproved of by the

    United States District Court for the Northern District of Florida in Love, 2008 WL 5157677.

                                                   8
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 9 of 14 PageID 1926




    In determining not to apply equitable tolling, the Love court found it appropriate to rely on

    “Eleventh Circuit authority and reviewing district court opinions within the Eleventh Circuit

    interpreting that authority[.]” Id. at *2 n. 2. Diggs cites only a single case from this judicial

    district that extended equitable tolling where the court, and not the plaintiff or defendant, was

    the reason for the delay in issuance of class notice. See Doc. 84-1 (Martins v. Flowers Foods,

    Inc., No. 8:16-cv-3145-MSS-JSS (M.D. Fla. Mar. 28, 2018). However, the circumstances in

    Martins relied upon to toll the FLSA limitations period for potential opt-in plaintiffs’ claims

    were unique and do not apply here.

            First, the Martins court determined that the plaintiff was diligent in that, unlike here,

    the motion for conditional certification was filed less than three months after plaintiff filed

    his complaint. Id. at p. 19; see also Docs. 1, 25. Second, and more importantly, the court

    recognized that ruling on plaintiff’s motion for conditional certification took almost 14

    months because of procedural complications not occurring in this matter. See Doc. 84-1 at p.

    19. Namely, the court (1) “granted the Parties a period of time for limited discovery related to

    the issue of conditional certification” and (2) “required Plaintiff to file a supplement to the

    original motion for conditional certification at the close of such discovery.” Id. Moreover, the

    Martins court acknowledged the Supreme Court of the United States granting certiorari in

    Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018), and the potential affect that it could

    have on the rights of the putative class members with arbitration agreements. Id. Based on

    those unique circumstances, the court tolled the limitations period for future opt-in plaintiffs

    to the date plaintiff filed his initial motion for conditional certification. Id. Thus, even if court

    delay was a proper ground for equitable tolling in the Eleventh Circuit, the vast disparity in

                                                     9
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 10 of 14 PageID 1927




     circumstances between the present action and Martins preclude it from applying here.

            Rather, the facts here are more akin to those in Palma v. MetroPCS Wireless, Inc.,

     2013 WL 6836535 (M.D. Fla. Dec. 26, 2013). In Palma, the plaintiffs sought to equitably toll

     the statute of limitations for future opt-in plaintiffs in an FLSA collective action back three

     years from the filing date of the plaintiffs’ Complaint. Plaintiffs argued that extraordinary

     circumstances existed for the court to toll the limitations period because plaintiffs’ motion for

     conditional certification was pending for seven months before being granted. Id. at *1. In

     denying plaintiffs’ request, Judge Covington recognized that it is not “extraordinary” for a

     motion for conditional certification to remain pending for several months. Id. (internal

     citations omitted). Further, Judge Covington acknowledged that “courts in the Eleventh

     Circuit routinely deny motions like the present one because, during the pendency of the

     Motion for Conditional Certification, ‘putative class members had two options for filing a

     timely claim: (1) opt into the collective action if they were aware of it, or (2) file an

     individual FLSA action.” Id. at *2 (internal citations omitted). Because the court did nothing

     to “lull putative class members into inaction,” tolling of the limitations period in Palma was

     inappropriate. Id.

            Aside from asserting that the pendency of the Certification Motion necessitates

     tolling, Diggs’ Motion provides no evidence that any potential opt-in plaintiffs have been or

     might be “reasonably induced to delay the filing of his claim.” Lockwood, 2018 WL

     85592445, at *3 (quoting Love, 2008 WL 5157677, at *2). Diggs has made no showing that

     extraordinary circumstances exist in this case that were unavoidable and prevented opt-in

     plaintiffs from asserting their FLSA rights during the limitations period. Love, 2008 WL

                                                    10
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 11 of 14 PageID 1928




     5157677, at *2; see also Colson, 2010 WL 11507874, at *1 (ignorance of the law alone does

     not warrant application of equitable tolling). Further, nothing in Diggs’ Motion suggests that

     potential opt-in plaintiffs could not have discovered that they might have a claim under the

     FLSA and file an independent action. Thus, because nothing establishes that this Court lulled

     putative class members into inaction, it should decline to apply the extraordinary remedy of

     equitable tolling to this matter. See Palma, 2013 WL 6836535, at *2.

              2.    No evidence demonstrates that potential opt-in plaintiffs were diligent in
                    preserving their rights

            Diggs suggests in his Motion that equitable tolling of the FLSA’s statute of

     limitations is warranted here because Diggs was diligent in the filing of his Certification

     Motion. See Doc. 84 at p. 11. Diggs, however, misses the mark; the burden is on potential

     opt-in plaintiffs to protect their rights, not on Diggs or the Court.

             Under the equitable tolling analysis, “the relevant diligence is not of the named

     plaintiffs but of the potential opt-in plaintiffs.” Pendlebury, 2008 WL 700174, at *4 n. 1.

     Diggs’ Motion does not identify any acts taken by potentially time-barred opt-in plaintiffs to

     preserve the timeliness of their claims. As the district court noted in Pendlebury when

     assessing the “diligence” component of the “extraordinary circumstances” test:

            Plaintiffs carry the burden to show that equitable tolling is appropriate, and
            Plaintiffs have not provided any evidence regarding the diligence of opt-in
            plaintiffs in asserting their rights within the statutory period. … Without such
            a showing that these potential opt-in plaintiffs exercised diligence in pursuing
            their rights under the FLSA during the statutory period, irrespective of the
            collective action, equitable tolling cannot apply.

     2008 WL 700174, at *4 n. 1 (citing Wales, 192 F. Supp. 2d at 1301) (“[P]laintiffs are

     expected to act with due diligence, regardless of whether they have been recruited.”).


                                                     11
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 12 of 14 PageID 1929




     Because Diggs has failed to carry the diligence burden relative to potential opt-in plaintiffs,

     his Motion must be denied.

         D. Diggs’ Motion Should Be Denied Because Tolling Opt-In Plaintiff Claims Will
            Unfairly Prejudice Defendants

            In arguing for equitable tolling here, Diggs asserts in his Motion that “Defendants

     will not be prejudiced by tolling because they have been aware of the potential scope of their

     liability from the date the collective action Complaint was filed.” Doc. 84 at p. 9. Defendants,

     however, contend that the tolling of the FLSA’s statute of limitations would unfairly

     prejudice them by potentially reviving claims that are now barred on behalf of potential opt-

     in plaintiffs that have failed to exercise diligence in preserving their rights and bringing such

     claims. Tolling would be particularly unfair and prejudicial to Defendants here since no

     Defendants contributed to or induced any potential opt-in plaintiffs’ failure to timely file suit

     or join this action. Accordingly, given the circumstances and equities involved here, Diggs’

     Motion should be denied.

     III. CONCLUSION

            As this Court has previously recognized, “the collective nature of [an] action, by itself

     cannot justify tolling of the statute of limitations for future opt-in plaintiffs.” Colson, 2010

     WL 11507874, at *2. Here, nothing suggests that this matter is atypical of any other ordinary

     collective action. Diggs has failed to show that any uncontrollable or unavoidable

     “extraordinary circumstances” exist, let alone that such extraordinary circumstances have

     detrimentally affected potential opt-in plaintiffs. While Diggs’ Certification Motion was

     pending, nothing hindered putative class members from filing a timely claim by either opting

     into this action if they were aware of it or by filing an individual FLSA action. Neither Diggs
                                                    12
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 13 of 14 PageID 1930




     nor any opt-in plaintiffs have been misled as to their rights, and the Court did nothing to lull

     putative class members into inaction. Accordingly, equitable tolling is inappropriate here and

     Diggs’ Motion should be denied.

            Respectfully submitted this 2nd day of December 2019.

                                           By: /s/ Michael J. Lufkin
                                              Eric J. Holshouser
                                              Florida Bar No. 0307734
                                              E-mail: eholshouser@rtlaw.com

                                               Michael J. Lufkin
                                               Florida Bar No. 0030492
                                               E-mail: mlufkin@rtlaw.com

                                               ROGERS TOWERS, P.A.
                                               1301 Riverplace Boulevard, Suite 1500
                                               Jacksonville, FL 32207
                                               (904) 398-3911 – Telephone
                                               (904) 348-5894 – Facsimile

                                               Attorneys for Defendants




                                                   13
Case 3:18-cv-00367-MMH-MCR Document 87 Filed 12/02/19 Page 14 of 14 PageID 1931




                                  CERTIFICATE OF SERVICE

            The undersigned counsel hereby certifies that the foregoing Response Opposing

     Plaintiff’s Motion to Toll Statute of Limitations was electronically filed this 2nd day of

     December 2019 by using CM/ECF systems, which will send notice of electronic filing of the

     foregoing document to the following:

                                 Andrew R. Frisch
                                 Chanelle Ventura
                                 Morgan & Morgan, P.A.
                                 8151 Peters Road, Suite 4000
                                 Plantation, FL 33324
                                 E-mail: afrisch@forthepeople.com
                                           cventura@forthepeople.com

                                 Attorneys for Plaintiff and Opt-in Plaintiffs


                                            /s/ Michael J. Lufkin
                                            Attorney




                                                 14
